Citation Nr: 1524431	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the severance of service connection for right ear hearing loss and entitlement to non service-connected pension was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Oakland RO currently has jurisdiction of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

On his Substantive Appeal to the Board (VA Form 9), received in February 2006, the Veteran checked the box requesting a Board hearing in Washington, D.C. (also referred to as a "Central Office" hearing).  VA scheduled such a hearing to take place in June 2015; however, according to an April 2015 facsimile, the Veteran, through his representative, requested that the hearing be cancelled.   

However, in a June 2015 Motion for Remand, the Veteran's representative indicated that the Veteran requests a Board hearing to be conducted at the RO in Oakland.  This hearing therefore must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a Board hearing at the Oakland RO, either in-person or via videoconference.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




